Citation Nr: 0818489	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-16 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active service from October 1970 to April 
1972.  

This appeal arises from a December 2002 rating decision of 
the RO that, in pertinent part, denied service connection for 
PTSD.  The veteran filed a timely appeal of this 
determination to the Board.  

In July 2004, the veteran requested the opportunity to 
testify at a videoconference hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board).  

In September 2004, the veteran withdrew this request and, 
since that time, has not requested the opportunity to testify 
at a hearing.  Hence, the Board finds that the veteran's 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  

In April 2008, the veteran submitted additional evidence 
relevant to his claim that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in reviewing the claim.  



FINDINGS OF FACT

1.  The veteran is not shown to have had engaged in combat 
with the enemy.  

2.  The evidence of record does not indicate that the 
veteran's PTSD is related to a corroborated in-service 
stressor.  




CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2002, June 2003, and March 
2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist him in obtaining.  

The veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The RO also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, service personnel records, a response from the 
National Personnel Records Center regarding one of the 
veteran's claimed in-service stressors, and statements 
submitted by the veteran and his representative in support of 
his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case indicates that the veteran 
has been diagnosed with PTSD.  The Board will therefore focus 
on the evidence in the record concerning the veteran's combat 
status and whether there is credible supporting evidence that 
the claimed in-service stressor or stressors occurred, and if 
so, whether there is a link, established by medical evidence, 
between current symptoms and an in-service stressor(s).  

In this case, the veteran's service records do not indicate 
that the veteran engaged in any combat activity.  The 
veteran's service personnel records indicate that he was a 
light vehicle driver with the HHC 3rd Battalion 21st Infantry 
Division in the Republic of Vietnam.  He states that his 
stressors consist of helping to recover the dead bodies of 
fellow soldiers and comrades from Typhoon Ester in Da Nang on 
or about October 22, 1971.  

The veteran also stated that, on one occasion, he ran over 
and killed a VC that had attempted to mount his vehicle and 
that, on another occasion, his vehicle had been subject to 
small arms fire and attack by rolling a 55 gallon drum into 
his truck.  The veteran did not specify a date or dates for 
either of these incidents.  

In order to verify the veteran's stressors, the RO requested 
verification of the stressor related to the typhoon from the 
National Personnel Records Center.  The NPRC indicated that 
the HHC 3rd Battalion, 21st Infantry Regiment was located in 
Da Nang from April 1971 through October 1971.  The NPRC 
indicated that there was no 21st Infantry Division in 
Veitnam.  

On October 24 and 25, 1971, a Typhoon identified as Hester 
hit South Vietnam.  The results were 88 persons killed in 
South Vietnam, which included 3 Americans.  American bases at 
Da Nang, Chu Lai and Camp Eagle South Vietnam were heavily 
damaged, but the NPRC could not document that anyone in the 
3rd Battalion 21 Infantry Regiment was involved in the 
recovery of the dead and injured caused by the Typhoon.  

The NPRC indicated that, with Da Nang receiving heavy damage 
from the storm, it could be expected that personnel stationed 
there did recover some injured personnel and possible some 
that were dead.  Subsequent research, however, did not reveal 
that any personnel of the 3rd Batallion, 21st Infantry 
Regiment were killed or injured by the Typhoon.  The RO did 
not request verification of the veteran's other service 
stressors due to lack of specificity required for a search.  

In addition to the response from the NPRC, the veteran 
submitted a copy of an After Action Report from Typhoon 
Hester dated in November 1971.  This document contains 
information similar to the information provided by the NPRC.  
This document revealed that one serviceman from the CO, 544th 
Transportation Company, was killed in Chu Lai when he entered 
a building and in collapsed due to intense storm winds.  No 
other service deaths were indicated, but 67 civilians were 
noted to have been killed along with 91 wounded.  The report 
also notes extensive damage to property.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
that he has been diagnosed with PTSD, there is no supporting 
evidence in the record confirming combat activity or his in-
service stressors.  

In this regard, the Board notes that the National Personnel 
Records Center found that the HHC 3rd Battalion, 21st Infantry 
Regiment was located in Da Nang from April 1971 through 
October 1971.  The veteran's service personnel records 
indicate that the veteran was part of the 3rd Battalion of 
the 21st Infantry Division.  The NPRC found that there was no 
21st Infantry Division in Vietnam.  

Assuming that the 21st Infantry Regiment was the veteran's 
unit, the veteran was likely in Da Nang when Typhoon Hester 
hit South Vietnam on October 24 and 25, 1971.  While the NPRC 
noted that 88 persons were killed in South Vietnam, which 
included 3 Americans, and that the American base at Da Nang 
was heavily damaged, the NPRC could not document that anyone 
in the 3rd Battalion 21 Infantry Regiment was involved in the 
recovery of the dead and injured caused by the Typhoon. And 
the NPRCC also indicated that research did not reveal that 
any personnel of the 3rd Battalion, 21st Infantry Regiment 
were killed or injured by the Typhoon.  

In sum, the NPRCC could not verify the veteran's stressor 
regarding recovering dead comrades and fellow soldiers after 
a typhoon in Vietnam.  In addition, the After Action report 
submitted by the veteran also did not contain additional 
information tending to support the veteran's stressor 
regarding the Typhoon.  And the veteran's other stressors 
have also not been verified due to lack of specificity 
required for a search.  

In this regard, the Board notes that in order to grant 
service connection for PTSD, credible supporting evidence 
that the claimed in-service stressor occurred must be 
obtained.  38 C.F.R. § 3.304(f); Cohen.  This has not been 
accomplished in this case.  Without credible supporting 
evidence that the claimed in-service stressors occurred, the 
claim of service connection for PTSD must be denied.  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


